Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 1 of 38

EXHIBIT A
‘ Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 2 of 38

Name Daniel .). Col

  

 

af Firm" Sl O18 CLVoe PYM DI
city, 8 Sper ACT SO oA7
24 City, State, Zip (_dwvy
Phone Number Ae BAP \St2
3% Attorney for Petitioner/Respondent
4
‘5
6
7 La
g| MONTANA | Q____ JUDICIAL DISTRICT cover, POM _ COUNTY
3 * ‘
* CAUSE NO. DY-20-47
MV yniel VColoum ? Cyilloe wh
: s ‘ JUDGE

11 *

Petitioner, * NOTICE AND ACKNOWLEDGMENT
12 *

a * * OF RECEIPT OF SUMMONS
13 : \ *
CGowsis Cad Saaices * AND COMPLAINT
14 . *
os or “ a ole
fk. BSE “ie WE * * * we We. i * ee

16} TO:
17 | - The enclosed Summons. and Complaint are served pursuant to

18} Rule 4D(1) (b) ofthe Montana Rules of Civil Procedure.

19 You may complete the acknowledgment part of this form and
20] return one copy of the completed form to the sender within
21] twenty (20) days after the date it was mailed to you as shown
22} below.

23 If you decide to complete and return this form, you must
244 sign and date the acknowledgment. If you are served on behalf

25 of a corporation, unincorporated association (including a

 

1 CVv-CP-7

 
‘ Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 3 of 38

 

 
   

 

 

 

 

partnership), or’ other entity, you must indicate under your
signature your relationship to that entity. If you are served
* on behalf of another persona nd you are authorized to receive
. process, you must indicate under your signature your
° authority.
‘ Tf you do not complete and return this form to the sender
° within twenty (20) days after the date it was mailed to you as
° shown below, you (or the party on whose behalf you are being
’ served) may be required to pay any expenses incurred in
° . serving a.Summons and Complaint in any other manner permitted
. ° by law.
10
If you do complete and return this form, you (or the
* party on whose behalf you are being served) must answer the
a . Complaint within twenty (20) days after the date of signature
™ which you place on the acknowledgment below. If you fail to
a“ | -angwer! thé Complaint within the . foregoing twenty (20) day
* period, judgment by default will be taken against you for the
*e relief demanded in the Complaint .
ul I declare, under penalty of perjury, that this Notice and
ns Acknowledgment of Receipt of Summons and Complaint was mailed
i | on this 1D aay of Maw, 2206 WA
21 i - . YY ig
22 ih tuye’ Ss (i
23 , ie
24 ; S212 -20
Date of Signature
25
2 CV-CP-7

Bi

Tape en NE nT ele ae we feel weet ee

 
 

 

 

10
11
12
13

14

1S

16
17
18
19
20
21
29
23
24
25

 

Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 4 of 38

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT
I declare, under penalty of perjury, that I received a
copy of the Summons and Complaint in the above-captioned at

Address

 

Signature .

 

Relationship to Entity /
Authority to Receive Service of
Process

 

Date of Signature

3 Cyv-CP~7

 
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 5 of 38

Daniel J. Colvin

81 Old Clyde Park Road
Livingston, MT 59047
406-223-1342
Petitioner, Pro Se

 

 

 

MONTANA, 6th JUDICIAL DISTRICT COURT
Park County
Danie] J. Colvin ) Cause No. j Vv = 52 A /
; ) Judge
Petitioner )
)
And ) SUMMONS
: )
Genesie Cad Services 5
Respondent  )
)

 

THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE-NAMED
RESPONDENT:

YOU, THE RESPONDENT, ARE HEREBY SUMMONED to answer the Petition
in this action which is filed in the office of the above-named Court, a copy of
which is herewith served upon you, and to file your answer and serve a copy
thereof upon Petitioner's attorney within 21 days after the service of this
summons, exclusive of the day of service; and in case of your failure to appear or
answer, judgment will be taken against you by default, for the relief demanded in
the Petition.

GIVEN under my hand this | day of Hen , 202-1 at the
hour of =2!00 o'clock, m.
Ai : ie F
| ee eer) ‘<¢ | CLERK OF SOURT “N
ue By:

 
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 6 of 38

'

PARK COU?!
OF DISTRICT
MOLLY BRAS

Y CLERK
COURT

Daniel J. Colvin ERRY

 

    

 

 

 

(your name) 2020 APR 9 FA) 2 00
81 Old Clyde Park Road
ILED
(your street address) BY
Livingston, MT 59047
(city, state, zip code)
406-223-1342
(your phone number)
Plaintiff Pro Se
MONTANA 6th JUDICIAL DISTRICT COURT,
(number of district in which your county is located)
Park COUNTY
(name of your county)

 

Your Cause No. .DV-20 VT

Daniel J. Colvin

)
)
)
Plaintiff,
)
)

Qyonesis ( | ack SexicoS

Defendant.
COMES NOW the Plaintiff, Daniel J. Colvin, respectfully states the following:
1, In God We Trust/ USA Ine. Filing (See Attached Exhibit A).
2. FDCPA Violation $1000.00 (See Attached Exhibit B) Equifax Credit Report Dated this
as Day of Moucen , WAH.
3. FCRA Violation $1000.00 (See Attached Exhibit C) Equifax Credit Report Dated this
QE pay of Age ta , ~26).

4. Montana State Statutes of FDCPA Violations (See Attached Exhibit D).

Complaint Page 1
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 7 of 38

THEREFORE the Plaintiff respectfully asks this court to grant the following:

1. The Account (ft Sana Pl

Amount of Debt being Owed 6 Q400 _ INCLUDING ANY Interest,

Fines, or Penalties to be Dismissed/Dissolved IMMEDIATELY.

2. The Debt to be REMOVED from ALL Credit Bureaus (i.e. Experian, TransUnion,
Equifax, Innovis, FICO, etc.) for Plaintiff IMMEDIATELY.

3. Plaintiff Requests to be Awarded. £ al 1 VOO Amount.

   

 

Print your name)

And 022

Complaint Page 2
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 8 of 38

State of Montana )

County of Pa. t K *

a

‘elo. Y being first duly sworn, upon oath, deposes and says as follows:
am the Plaintiff in the foregoing Complaint. I have read the foregoing Complaint and the
facts of the matter contained herein are true, correct and complete to the best of my knowledge

Bead id Clee.

Plaintiff

Signed and sworn to (or affirmed) before me this 30 v4 day of Mar Cc W » 20 20.

WL

 

 

 

 

 

(Signature of ndtary}-—~ ndtary}-—~
“Ean”, WILLIAM E GREER JR
BEES, Notary Public aR lian £. Gree cv.
; =; nove AAIAC ‘s for the State a Montana (Printed name of notary public)
a8 SEAL. Livingston, Montana . Uh wk
Oe hve aioe = My Commission Expires: Notary public for the state of _/ Ne.
me pana _August 16, 2021

 

 

Residing at: Living stor
My commission expires: S-/5- Al

 

Complaint Page 3
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 9 of 38

Exhibit A
* Case 1:20-cv-00088-SPW-TJC Document1-1 Filed 06/19/20 Page 10 of 38

1. In God We Trust/ USA Inc. — This is the text for the in God We Trust/USA Inc. filing:

Defendant is not Licensed to do business as required by Montana Code Annotated 2019 Title
30. Trade and Commerce Chapter 14. Unfair Trade Practices and Consumer Protection Part 14,
Montana Telemarketing Registration and Fraud Prevention Act. Defendant is not licensed by
the state of Montana and is not Registered at the Secretary of State of Montana and has no
registered agent in Montana all of which prove the defendant only engages in illegal activity In
the state of Montana. Defendant is acting as an unlicensed and unregistered agent of the in
God We Trust USA Inc, (see attached exhibit A, B.) Which is itself (in God we trust/USA Inc.) Not
licensed to conduct business in Montana nor is it registered at the Montana Secretary of State
either. Simply put, “dollars” are actually In God We Trust/USA Inc. Promissory notes and are
used illegally in the state of Montana under all circumstances enforcing the population of the
state of Montana to use In God We Trust/USA Inc. promissory notes fits the definition of
domestic terrorism and slavery.

Notice to principle is notice to agent. Notice to agent is notice to principle. Any agent, to
include anyone acting on Defendant's behalf, of either of these unlicensed entities is equally
liable for their principal’s actions. Defendant has no license to originate, collect or issue an In
God We Trust/USA inc. promissory notes in the state of Montana colloquially Known as
“dollars” Which are ambiguous proving collusion and conspiracy at all levels of government and
banking as all banking uses these illegal business practices which are nothing more than illegal
financial pyramid scheme developed between Defendant an In God We Trust /USA Inc. this
claim provides ample evidence for the immediate arrest and conviction of all officers of
Defendant an In God We Trust /USA Inc. on charges of domestic terrorism and slavery. Amount
of claim is $33 for illegally collected invalidated debt against the Plaintiff. On the record,
Plaintiff requests the full amount of the domestic terrorism fine of $1,000,000 to be awarded to
a charity of Plaintiffs choice. Anyone in the judicial system that sees this evidence and does not
stop this continuous slavery and domestic terrorism becomes equally liable for Defendant's
actions both personally and professionally and themselves become guilty of domestic terrorism
and slavery.

Eilon + A

%
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 11 of 38

In God We Trust/U.S.A. some i Phisdia Uyerpnieepie

Inc.
2445 W Seybert Philadelphia PA 19521
SPONSORED SEARCHES
-_ Fos
eee _bestlawyering Philadelphia wee C
“ old phatas of south philadelphia ‘s

Sane — me nae

Company Info

In God We TrusvU.S.A. Inc, company type Is Business
Corporation, Company Number assigned to this business
{53122045 and stato of formation Is Pennsyivania.

‘This company business address 9 2415 WSeybert
Phibsdelphia PA 19121. You can find Ihis business by geo
coordinates: 39° 58 33.6" N , 76" 10° 32.2" W.

In God We Trus¥/U.S.A, Inc. was Incomorated on Friday
7th February 2003, so thla company age Is seventeen
years, twenty4hree days. Current company status of this
company Is Activa,

There are one officers tn thls husiness, They are; Ciflon
Horsey {Preskdenl),

¢ in God Wo Trust/U,8.A. Inc.

cheapest way to getto priladelphia : _house prices in phitadelph

SSS ST Ste eee

_ trust 16904 manufacturing indushi

In God We Trust/U.S.A. Inc. on map

g°-

atte é “ 3
anton gefiia = satel Meio ah gee
» DISH Sey rReehesdelphils, PA “Deen
19121 Squate ee North Fasc! ie ng
Yew eiges map . . nt . gens

- “ * .- .
on
"

. ‘
" Qeas West Seybert Street

*

 

.
* > am be .
at Mums Setoot 7 . & Len 3 ty tun Jir
* ' g ed *
ate? $ i = we “nh . 4
Crime anil Puntstimont cf. tor? ea
Brevng Co gS Ff = ncoll TH
By es
ak, é Google Guard Co! rege 9
a OO DD 6 cane men Oe inee Map dria ©2020 Google

Business Debts?

50,000 Business Debis Resolved. Take Back Your Business - No Surrender. Call Us Now,

Carporate Tumaraund

People
Owner
President Name

Treasucer Nama

OPEN
QR Code
- Scan OR Code below wilh qrcoda app on your smarthpone to gat fn
God We Trust/U.S,A. Inc, data,

 

fo God We TrusWU.SA. Ine.
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 12 of 38

SPONSORED SEARCHES _ . . .
we __ best lawyer in phitadelphla ot _sheapest }way to gel [0 philadelphia bene ae house prices in in philadelph
C ~~" old photos of south philedefphia “.f* tmanufacturing industry” quick cash shiledalph
Key Data Address
Name In God We TrusvUSA. Inc Principal Address
siete otFornaton PA 24t\ WSeybeat Philadelphia PA 18124
Company Id aizee35 GPS Coordinates
Company Type Business Corporalion Leadhedns 18 to ae" Ww
Company Status Activa
incorporallon Dale 2003-02-07
Company Ago saventeen yaars, twenty-thres days
Cltizenship Domestic
Previous Name -
Termination Dato -
Dissotullon Dats -
Bllectve Dale “
Filings oe peat aye ing 5 yeceawactaite canes
.. wyer In n philadelphia a cheapest way tagetlo philadefphiz
Id Date Filed Description . house prices In philadelphia uss * old { phatos ofs south philadelphia

—e ee

_ 1432143 2003-02-07 Artides Of Incorporation 4

Officers

id Name Tite Address

800337 Clifton President 2415 W Seybert Philadelphia

Horsey PA 19121-51
(deteter996083fin-god-wo-tustu-s-etnc.him))

Similar Companies Nearby Companies

Name Address Stalus Name Addrass Status

In“*His* Hands Plumbing, Healing Rd 3 Box 3922 Active Coalition Of Aftican American 1346 North Acllve
And Appliances Susquehanna PA Cultural Organizations Broad St Phila

{(fcompany/2050321in-hls-hands- {8847 (foompany/93472/coulilono = =PABI21

plumbing-heating-and-appllances) afican-american-cultural-

organizations)
In & Around (fcompany/3300788in- 314 Rose PointRd Aciive
around) New Castle PA Shol-Sone' Realty inc. 1908 W Active
16101 (fcompany/998802/shel-sone- Diamond $I

fealty4nc) Phila PA 19124
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 13 of 38

15 U.S. Code § 1692. Congressional findings and
declaration of purpose

U.S. Code Notes

SSS Serene =

(a) ABusiIve PRACTICES

There is abundant evidence of the use of abusive, deceptive, and unfair
debt collection practices by many debt collectors. Abusive debt collection
practices contribute to the number of personal bankruptcies, to marital
instability, to the loss of jobs, and to invasions of individual privacy.

(b) InapEQuACY OF LAWS
Existing laws and procedures for redressing these injuries are Inadequate to

pert eteeeeeeen re

(d) INTERSTATE COMMERCE

Abusive debt collection practices are carried on to a substantial extent In
interstate commerce and through means and instrumentalities of such
commerce. Even where abusive debt collection practices are purely
intrastate in character, they nevertheless directly affect interstate
commerce.

(e) Purposes

It is the purpose of this subchapter to eliminate abusive debt collection
practices by debt collectors, to Insure that those debt coflectors who refrain
from using abusive debt collection practices are not competitively
disadvantaged, and to promote consistent State action to protect
consumers against debt collection abuses.
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 14 of 38

MCA Contents / TITLE 30 / CHAPTER 14 / Part14 / 30-14-1405 Exemption...

Montana Code Annotated 2019

TITLE 30. TRADE AND COMMERCE
CHAPTER 14. UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION

Part 14. Montana Telemarketing Registration and Fraud Prevention Act

Exemptions From Registration And Bonding

30-14-1405. Exemptions from registration and bonding. The registration and bonding
requirements of 30-14-1404 do not apply to:

(1) any securities, commodities, or investment brokers, dealers, or investment advisers or any
associates of securities, commodities, or investment brokers, dealers, or investment advisers who are
subject to licensure or registration by the securitles and exchange commission, the national
association of securities dealers, or another self-regulatory organization, as defined by 15 U.S.C.
78(c), or by an agency ofthis state or any other state and who are soliciting within the scope of their
license or registration;

(2) a person engaged in solicitation for a religious, charitable, political, educational, or other
noncommercial purpose or a person soliciting for a domestic or foreign nonprofit corporation that Is
registered with the Montana secretary of state;

(3) a business-to-business sale;

(4) a person that solicits sales by periodically publishing and delivering a catalog of the person's
merchandise to prospective purchasers, if the catalog:

(a) contains a written description or Illustration of each item offered for sale;
(b) includes the business or home address of the person soliciting the sale;
(c) includes at least 20 pages of written material and illustrations;

(d) is distributed in more than one state; and

(e) has a circulation by mailing of not less than 150,000;

(5) aperson who solicits contracts for maintenance or repair of goods previously purchased from
that person or from the person on whose behalf the solicitation is made;

(6) aperson soliciting a transaction regulated by the commodity futures trading commission if the
person is registered or temporarily licensed with the commodity futures trading commisston under the
Commodity Exchange Act, Title 7, chapter 1, of the United States Code, and the person's registration
or license is not expired, suspended, or revoked;

(7) a supervised financial organization or parent, subsidiary, or affiliate of a supervised financial
organization;
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 15 of 38

(8) an insurer authorized to transact insurance under Title 33, chapter 2, part 1, a person licensed
as an insurance producer under Title 33, chapter 17, part 2, or staff members, licensed or unlicensed,
of the producer;

(9) a person soliciting the sale of services provided by a satellite or cable television system or a
radio or television station authorized by the federal government or this state to provide services In this
state;

(10) a telephone company or its subsidiary or agent or other business regulated by the Montana
public service commission, the federal communications commission, a rural telephone cooperative or
its subsidiary or agent, or a federally licensed cellular telephone or radio telecommunication service
provider,

(11) a person soliciting business from consumers that have an existing business relationship with
or have previously purchased from the business enterprise for which the person is soliciting;

(12) a person operating a retail business establishment under the same name as that used In the
solicitation and:

(a) the products or services are displayed and offered for sale at the business establishment; and

(b) a majority of the person's business involves the consumer obtaining the products or services
at the business establishment;

(13) a person soliciting for the sale of a magazine or newspaper of general circulation;
(14) an issuer or a subsidiary of an issuer that is authorized to offer securities for sale in this state;
(15) a book, video, record, or multimedia club, contractual plan, or arrangement:

(a) under which the seller provides the consumer with a form that the consumer may use to
instruct the seller not to ship the offered merchandise;

(b) that is regulated by the federal trade commission regulation, 16 CFR 425, conceming the use
of negative option plans by sellers in commerce; or

(c) that provides for the sale of books, videos, records, multimedia products, or other goods that
are not covered by subsection (15)(a) or (15)({b), including continulty plans, subscription
arrangements, standing order arrangements, single sales, supplements, or series arrangements
under which the seller periodically ships merchandise to a consumer who has consented in advance
to receive the merchandise on a periodic basis;

(16) areal estate salesperson or broker licensed by this state;

(17) a person that has provided telemarketing sales services under the same name and derives
50% of gross telemarketing sales revenue from contracts with persons exempted under this section
from registration requirements;

(18) a person soliciting the sale of food or food products if the solicitation is not intended to and
does not result in a sale in excess of $100 to a single address.

History: En. Sec. 5, Ch. 342, L. 1999.
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 16 of 38

15 U.S. Code § 1692k. Civil liability

U.S, Code Notes

———SS ore nnn

(a) AMouNT OF DAMAGES Except as otherwise provided by this section, any
debt collector who fails to comply with any provision of this subchapter with
respect to any person Is liable to such person in an amount equal to the

sum of—

(1) any actual damage sustained by such person as a result of such
failure;

(2)
(A) In the case of any action by an individual, such additional
damages as the court may allow, but not exceeding $1,000; or

(B) in the case of a class action, (i) such amount for each named
plaintiff as could be recovered under subparagraph (A), and (fi) such
amount as the court may allow for all other class members, without
regard to a minimum individual recovery, not to exceed the lesser of
$500,000 or 1 per centum of the net worth of the debt collector; and

(3) in the case of any successful action to enforce the foregoing liability,
the costs of the action, together with a reasonable attorney’s fee as
determined by the court. On a finding by the court that an action under
this section was brought in bad faith and for the purpose of harassment,
the court may award to the defendant attorney's fees reasonable in
relation to the work expended and costs.

(b) Factors CONSIDERED BY COouRT In determining the amount of liability
in any action under subsection (a), the court shall consider, among other

relevant factors—

(1) in any individual action under subsection (a)(2)(A), the frequency
and persistence of noncompliance by the debt collector, the nature of
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 17 of 38

such noncompliance, and the extent to which such noncompliance was
intentional; or

(2) In any class action under subsection (a)(2)(B), the frequency and
noncompliance, the resources of the debt collector, the number of
persons adversely affected, and the extent to which the debt collector’s
noncompliance was intentional.

(c) INTENT

A debt collector may not be held liable In any action brought under this
subchapter if the debt collector shows by a preponderance of evidence that
the violation was not intentional and resulted from a bona fide error
notwithstanding the maintenance of procedures reasonably adapted to
avold any such error.

(d) JurrspxcTxoNn

An action to enforce any liability created by this subchapter may be brought
in any appropriate United States district court without regard to the amount
in controversy, or in any other court of competent jurisdiction, within one
year from the date on which the violation occurs.

(e@) ApvxsoRY OPINIONS OF BUREAU

No provision of this section Imposing any liability shall apply to any act
done or omitted in good faith In conformity with any advisory opinion of the
Bureau, notwithstanding that after such act or omission has occurred, such
opinion is amended, rescinded, or determined by judicial or other authority
to be invalid for any reason.

(Pub, L. 90-321, title VIII, §813, as added Pub. L. 95-109, Sept. 20, 1977, 91
Stat. 881; amended Pub. L. 111-203, title X, § 1089(1), July 21, 2010, 124

HAG eeeL ReeteT a neat dee

[> Xx.
Pro Bono Attorneys Near You - Free Attorneys Near

You OPEN
Find Free Legal Attorneys Near You. Find Out How! topattorneysnearby.com/Pro+Bono
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 18 of 38

Exhibit B
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 19 of 38

Fair Debt Collection Practices Act

Background

ket erndeeeeomee pent

of “abundant evidence of the use of abusive, deceptive, and unfair debt collection
practices by many debt collectors,” 15 U.S.C. § 1692, in 1978, Congress enacted the
Fair Debt Collection Practices Act (FDCPA), codified in 15 U.S. Code Subchapter V.

 

Overview

The FDCPA provides debtors with a means for challenging payoff demands, and for
determining the validity and accuracy of asserted debts. 15 U.S.C. §1692g. Perhaps
more Importantly, however, the FDCPA establishes ethical guidelines for the collection
of consumer debts. Congress targeted such behavior because it found that “[a]busive
debt collection practices contribute to the number of personal bankruptcies, to marital

Prohibitions on Debt Collector Action

“The FDCPA broadly prohibits a debt collector from using ‘any false, deceptive, or
misleading representation or means in connection with the collection of any debt.’ 15

ft bee eeererse

eh ene reps ti Ae ae ae eed a

The FDCPA also provides, for example, that debt collectors may not harass or annoy
debtors, may not threaten debtors with arrest, and may not threaten legal action
unless litigation actually is being contemplated. 15 U.S.C. §1692d.

The FDCPA prohibits debt collectors from contacting debtors before 8:00 a.m. or after
9:00 p.m., but it does not prohibit debt collectors from contacting debtors on holidays
or weekends unless they know or have reason to know that doing so would be
“inconvenient” to the debtor. The FDCPA even gives debtors the right to demand that
the third-party debt collector terminate all further communications, but the demand

ee

en

Exinile\ \- B&B
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 20 of 38

Requirements for Debt Collector Action

Additionally, in their first communication with the consumer, debt collectors are
required “to notify debtors about their ability to challenge the validity of a debt and to
provide other basic information..” Foti v. NCO Financial Systems, Inc., 424 F.Supp.2d

Haseena

debtor of his or her right to ask the collection agency to “validate” the debt.

Enforcement

ene ees ees ee

private rights of action against debt collectors, and permits debtors to recover actual
damages, statutory damages, and attorneys' fees and costs for violations of its terms.

State Application

Preliminarily, the FDCPA generally applies only to third party debt collectors; the
statutory scheme was not intended to cover the conduct of the origina) creditor.
However, some states, such as California, have enacted consumer protection statutes
that provide broader coverage than the FDCPA, and they may include the conduct of
the original creditor within their sweep. The FDCPA permits such state laws, 15 U.S.C,
§ 1692n.

Further Reading

For more on the FDCPA, see this University of Berkeley Law Review article, this
Brooklyn Law Review article, and this St. John's University Law Review article.

® wex
° COMMERCE
° consumer protection
e finance
° financial services

Seer tee reer ar ieee

° financial events
° money and financial problems
© wex articles

 

* Keywords
° bankruptcy
° DEBT

° DEBT COLLECTOR
« Fair Debt Collection Practices Act
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 21 of 38

15 U.S. Code § 16929. Validation of debts

U.S. Code Notes
gE STG Mie in tnttennteatent

f

(a) NoTrce OF DEBT; CONTENTS Within five days after the initial

ret tree aap ae eae or

consumer a written notice containing—
(1) the amount of the debt;

he emt Streep cnet neat

 

enero en

writing within the thirty-day period that the debt, or any portion thereof,
is disputed, the debt collector will obtain verification of the debt or a

or judgment will be mailed to the consumer by the debt collector; and

(5) a statement that, upon the consumer's written request within the
thirty-day period, the debt collector will provide the consumer with the
name and address of the original creditor, if different from the current
creditor.

(b) DrspuTep pEBTS

ieee eet ened

a

disputed portion thereof, until the debt collector obtains verification of the
debt or a copy of a judgment, or the name and address of the original
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 22 of 38

creditor, and a copy of such verification or judgment, or name and address

treet eee antetted

ete reer arene eee pret

Pa eet pees re stern be

eee

ee vere stapes

ot

cert ee ed pees eee

RA REN dl Hd

hed een aretted mail

(e) NoTIce PROVISIONS

The sending or delivery of any form or notice which does not relate to the
collection of a debt and Is expressly required by title 26, title V of Gramm-
Leach-Bliley Act [15 U.S.C. 6801 et seq.], or any provision of Federal or
State law relating to notice of data security breach or privacy, or any

regulation prescribed under any such provision of law, shall not be treated

evi tee

here ta tare overt Pee

Thier et bey inewadtea es Steere neeetriernieae renee tee ene eter are Peeeeeretrtine

stat. 2006.)

 
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 23 of 38

§ 3-104. NEGOTIABLE INSTRUMENT.

(a) Except as provided In subsections (c) and (d), “negotiable instrument" means an

ere emeeeeitenteneheed

mpereeeeetuen tne, sees

possession of a halder;
(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person
promising or ordering payment to do any act in addition to the payment of
money, but the promise or order may contain (i) an undertaking or power to
give, maintain, or protect collateral to secure payment, (ii) an authorization
or power to the holder to confess judgment or realize on or dispose of
collateral, or (iii) a waiver of the benefit of any law intended for the
advantage or protection of an obligor.

ee ea

ener ened

otherwise falls within the definition of “check” in subsection (f) is a negotiable Instrument and a
check.

(d) A promise or order other than a check fs not an instrument If, at the time It Is Issued or first
comes [nto possession of a halder, it contains a conspicuous statement, however expressed, ta
the effect that the promise or order is not negotiable or Is not an Instrument governed by this

Article,

ee ee eee eee

falls within the definition of both “note” and “draft,” a person entitled to enforce the instrument
may treat It as elther.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn

pepeepomeite annua
ae

et et ote

payable at or through a bank, (fil) is designated by the term "traveler's check" or by a
substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a
person whose specimen signature appears on the Instrument.
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 24 of 38

ee]
aeaseeeeeneet

rie

 

le
Case 1:20-cv-00088-SPW-TJC: Document 1-1 Filed 06/19/20 Page 25 of 38

§ 3-501. PRESENTMENT.

eee eee tn ESR Fane ma re

ee

instrurnent or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to
accept a draft made to the drawee. ‘

(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house
rules and the like:

soos an feted Etre ene

must be made at the place of payment if the instrument Is payable at a bank
in the United States; may be made by any commercially reasonable means,
including an oral, written, or electronic communication; ‘is effective when the

i conic dad Peet ted

makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person
identification and, if presentment is made on behalf of another person,
reasonable evidence of authority to do so, and (iii) sign a receipt on the
instrument for any payment made or surrender the instrument if full payment
is made.

ems ere Vee nee me a oven te ott eat eet

ee isan

with the terms of the instrument, an agreement of the parties, or other
applicable law or rule.

eet te at

occurring on the next business day after the day of presentment If the party
to whom presentment is made has established a cut-off hour not earlier than
2 p.m. for the receipt and processing of instruments presented for payment

< PART 5. DISHONOP up_§ 3-502, DISHONOR. > .
Case 1:20-cv-00088-SPW-TJC Document 1-1

Filed 06/19/20 Page 26 of 38

 

. . .
credit karma Ropnrted es of Mar 25, 2020
Daniel Colvin's Credit Report
Provided by EQUIFAX’
Overview
Your Grodit Score Account Mix
oo a Credit Cards 4
X Real Estata 0
540) :
Student 3
Prey Naods Work 180 OtharLoons 1
Tots) Aceounts: 18
Employment Infarmation
As of Mar 25,2020 {latont), you hed no omploymantInfarmotion .
toported on your crodit rapart
Accounts
FE6 - RETAIL $1,611
84% of Credit Limit’
Account Datails Payment History
LoatRaparted Mor 94,2020 Latost Stetus: Curent
CroditorNomo FEB~RETAIL wo vv
Account Typo Crodit Card a Midd
Account Status Opon PFU ARD IR BORD
Opened Data Aug 31,2019
Clorod Date a“ Credit Utillzation™ § 80.65%
Limit §2,000
Term “~ Creditor Contect Details
Monthly Paymant $its FER- RETAIL
Rosponaibliity Indlviduel Account, PO BOK 4499
Bolanco $1,611 son TON,OR
Highest Balanco 64999 ~ —-1503)350-4300
Payment Status Curont
Worst Paymont Stotus ~
Date of Lest Paymont Fob 01,2020
Amount Past Qua ~
Times 30/60/90 Days Late o/ojo

Remarks
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 27 of 38

Exhibit C
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 28 of 38

Fair Credit Reporting Act
(FCRA)

Scape er ere essed et deeegdeenee

reporting agencies and consumer reports. It
applies to information reported on individuals
concerning their personal lives such as:
information collected, used, or expected to be
used to evaluate eligibility for credit,
insurance, and employment; assessment of
risks and review of consumer accounts; certain
government licenses or benefits and
determinations regarding child support; other
business transactions involving a consumer in
his or her role as consumer.

 

e wex
° COMMERCE

rrr ey

 

 

bankin Eyiot C.
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 29 of 38

15 U.S. Code § 1692g. Validation of debts

U.S. Code Notes

heer ess reas heres rens ay

 

(a) NoTIce OF DEBT; CONTENTS Within five days after the initial
communication with a consumer in connection with the collection of any
debt, a debt collector shall, unless the following information Is contained in
the Initial communication or the consumer has paid the debt, send the
consumer a written notice containing—

(1) the amount of the debt;
(2) the name of the creditor to whom the debt Is owed;

(3) a statement that unless the consumer, within thirty days after
receipt of the notice, disputes the validity of the debt, or any portion

seen ehes eee

thereof, the debt will be assumed to be valid by the debt collector;

(4) a statement that If the consumer notifies the debt collector in
writing within the thirty-day period that the debt, or any portion thereof,
is disputed, the debt collector will obtain verification of the debt or a
copy of a judgment against the consumer and a copy of such verification
or judgment will be mailed to the consumer-by the debt collector; and

(5) a statement that, upon the consumer’s written request within the
thirty-day period, the debt collector will provide the consumer with the
name and address of the original creditor, if different fram the current
creditor, .

(b) DrseuTeD DEBTS

If the consumer notifies the debt collector in writing within the thirty-day
period described in subsection (a) that the debt, or any portion thereof, is
disputed, or that the consumer requests the name and address of the
original creditor, the debt collector shall cease collection of the debt, or any

Wet peace peered

debt or a copy of a judgment, or the name and address of the original
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 30 of 38

creditor, and a copy of such verification. or judgment, or name and address
of the original creditor, is malled to the consumer by the debt collector.
Collection activities and communications that do not otherwise violate this

ee eet

subchapter may continue during the 30-day period referred to in subsection

einai sae Lt tes ae raireriy ry

tr tt en aoe ren
Peet ee ele ero

Peternaadteteeettmtiettep mpi ene ern cena

or request the name and address of the original creditor.

(c) ADMISSION OF LIABILITY
The failure of a consumer to dispute the validity of a debt under this section
may not be construed by any court as an admission of liability by the

eee et reer

eats

be treated as an initial communication for purposes of subsection (a).

(e) NOTICE PROVISIONS

The sending or delivery of any form or notice which does not relate to the
collection of a debt and is expressly required by title 26, title V of Gramm-
Leach-Bliley Act [15 U.S.C, 6801 et seq.}, or any provision of Federal or
State law relating to notice of data security breach or privacy, or any
regulation prescribed under any such provision of law, shall not be treated

2 re eer eee

of this section,

(Pub, L. 90-321, title VIII, § 809, as added Pub. L. 95-109, Sept. 20, 1977, 91
stat, 879; amended Pub. L. 109-351, title VIII, § 802, Oct. 13, 2006, 120

a ete ee ne et

tyne

 
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 31 of 38

§ 3-104. NEGOTIABLE INSTRUMENT.

(a) Except as provided In subsections (c) and (d), “negotiable instrument” means an
unconditional promise or order to pay a fixed amount of money, with or without Interest or

other charges described in the promise or order, If it:

stun eeeatamate

passession of a holder;
(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person
promising or ordering payment to do any act In addition to the payment of

give, maintain, or protect collateral to secure payment, (ii) an authorization
or power to the holder to confess judgment or realize on or dispose of
collateral, or (iii) a waiver of the benefit of any law intended for the
advantage or pratection of an obligor.

(o) "Instrument" means a negatlable instrument.

See neeetnche teat eget et

(c) An order that meets all of the requirements of subsection (a), except paragraph (1}, and

See tenant mee ae detente ee

comes Inte possession of a holder, It contains a conspicuous statement, however expressed, to
the effect that the promise or order is not negotiable or is not an instrument governed by this
Article.

Cees

Penis box bai eenerimrreny Se int ebis bad stints Pageemscae ees

may treat It as either.

(f) "Check" means (f) a draft, other than a documentary draft, payable on demand and drawn
on a bank or (Il) a cashier's check or teller’s check. An Instrument may be a check even though
It Is described on its face by another term, such as "money order."

(gq) “Cashier's check" means a draft with respect to which the drawer and drawee are the
same bank or branches of the same bank,

(h) "Teller's check" means a draft drawn by a bank (1) on another bank, or (il) payable at or
through a bank.

Sa te

payable at or through a bank, (iff) is designated by the term "traveler's check” or by a
substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a
person whose specimen signature appears on the Instrument.
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 32 of 38

(j) “Certificate of deposit" means an Instrument containing an acknowledgment by a bank
that a sum of money has been received by the bank and a promise by the bank to repay the
sum of money. A certificate of deposit Is a note of the bank.

< § 3-103. DEFINITIONS. up § 3-105, ISSUE OF INSTRUMENT, >

 
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 33 of 38

§ 3-501. PRESENTMENT.

o ot een ees tomy ei Ha

Instrument (I) to pay the instrument made to the drawee or a party obliged to pay the
instrument or, in the case of a note or accepted draft payable at a bank, to the bank, ar (i!) to
accept a draft made to the drawee.

(b) The following rules are subject to Article 4, agreement of the parties, and clearing-house
rules and the like:

(1) Presentment may be made at the place of payment of the instrument and
must be made at the place of payment if the instrument is payable at a bank
In the United States; may be made by any commercially reasonable means,

including an oral, written, or electronic communication; ‘is effective when the

avenscermtpenlet a nitatrbeterenerener

Renee otter eee me

eM ane meee

a eee sda tan sma

identification and, if presentment is made on behalf of another person,
reasonable evidence of authority to do so, and (iif) sign a receipt on the
instrument for any payment made or surrender the instrument if full payment
is made,

eer reeteneet
eae

oer

with the terms of the instrument, an agreement of the parties, or other
applicable law or rule. ~

(4) The party to whom presentment is made may treat presentment as
occurring on the next business day after the day of presentment if the party
to whom presentment is made has established a cut-off hour not earlier than

eee rh frei eet

or acceptance and presentment Is made after the cut-off hour.

< PART 5. DISHONOP? up_§ 3-502. DISHONOR.>. .. .. - —
Case 1:20-cv-00088-SPW-TJC Document 1-1

Filed 06/19/20 Page 34 of 38

 

credit karma Roportod ex of Mar25, 2020
Daniel Colvin's Credit Report
Provided by EQUIFAX’
Overview
Your Credit Score Account Mix
oe “ Credit Cords 44
NY Rooal Estate 0
540} ~ :
Student a
™ Needs Work ra Othor Loans 1
Total Accounts: 15
Employment information
As of Mar 25,2020 (latostl, you hod no omployment Information
toported on your credit roport.
Accounts
FEB -RETAIL 616i
81% of Cradit Limi’
Account Datsils Payment History
Lost Reported Mar04,2020 Latest Status: Currant
Creditor Namo FED «RETAIL me yy
Account Type Crodlt Gard au Vdd
Account Status Opon JEMAMISASOND
Opennd Date Aug 31, 2019 .
Closed Dato . ~ Credit Utilization 80.65%
Umtt $2,000
Term -~ Creditor Contact Dotalls
Monthly Paymont Sita FER-RETAIL
Rosponsibility Individual Account, PO BOX 4499
BEAVERTON, OR
Balance $1,411 97076
Highest Balance 6iosp . —«503).950.4300
Payment Status Curtont
Worat Paymont Status “
Date of Last Paymont Fob 01,2070
Amount Past Duo ~
‘Times 80/60/90 Days Late o/o/o

Remarks ~
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 35 of 38

Exhibit D
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 36 of 38

15 U.S. Code §1681n. Civil liability for willful
noncompliance

U.S. Code Notes

the failure or damages of not Jess than $100 and not more than
$1,000; or

edeeseectearaaenetteesmencsceenny ptnanenrpslpreeeeans ete

Seencepenninngeenenern ny erset Bee eneaas

result of the failure or $1,000, whichever is greater;

(2) such amount of punitive damages as the court may allow; and

(3) in the case of any successful action to enforce any liability under
this section, the costs of the action together with reasonable attorney's
fees as determined by the court.

(b) Crvit LIABILITY FOR KNOWING NONCOMPLIANCE

sustained by the consumer reporting agency or $1,000, whichever is
greater.

(Cc) ATTORNEY’S FEES
* Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 37 of 38

 

Upon a finding by the court that an unsuccessful pleading, motion, or other
paper filed In connection with an action under this section was filed in bad
faith or for purposes of harassment, the court shail award to the prevalling
party attorney’s fees reasonable in relation to the work expended In
responding to the pleading, motion, or other paper.

(d) CLARIFICATION OF WILLFUL NONCOMPLIANCE

For the purposes of this section, any person who printed an expiration date
transaction between December 4, 2004, and June 3, 2008, but otherwise
complied with the requirements of section 1681c(q) of this title for such
receipt shall not be in willful noncompliance with section 1681c(qg) of this
title by reason of printing such expiration date on the receipt.

 

(Pub. L. 90-321, title VI, §616, as added Pub. L. 91-508, title VI, §601, Oct.
* 26, 1970, 84 Stat. 1134; amended Pub. L. 104-208, div. A, title II, § 2412(a)-
(c), (e)(1), Sept. 30, 1996, 110 Stat, 3009-446; Pub. L. 110-241, § 3(a), June

ae

[> x
Case 1:20-cv-00088-SPW-TJC Document 1-1 Filed 06/19/20 Page 38 of 38

Montana Statute of Limitations on Debt

Collection

Montana Statute of Limitations on Debt
Collection

Are you a Montana resident worried about debt? It’s important to become familiar with
the Montana statute of limitations on debt collections. A statute of limitations places a
limit on how long after a debt is accrued that a creditor can file a lawsuit against a per-
son. It’s notable that debt collectors can pursue a debt indefinitely. However, the statute
of limitations places a rigid boundary on how long creditors can use the state system to
pursue that debt.

In Montana, the statute of limitations on written contracts, obligations, or liabilities is 8
years. Verbal contracts, accounts, or promises have a statute of limitation of 5 years. As
for verbal obligations or liabilities that are not contracts, these have a statute of limita-
tion of 3 years. For judgments of decrees in any U.S. court, creditors have 10 years to
pursue Montana residents to collect debt. As for judgments rendered in a court not of
record, this has a 6-year statute.

Of course, it’s notable that in Montana, a written acknowledgment signed by the debtor
or any payment on a debt serves as sufficient evidence to cause the Montana statute of
limitations to start over,

For more information on the Montana statute of limitations, contact SmithMarco,
P.C. here for a free consultation or call us at 888-822-1777.
